DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsubaki et al. (US 2013/0288091).
Regarding claim 1, Tsubaki teaches a temperature sensor, comprising:
a printed circuit board (flexible board) (5A) (see Abstract and paragraphs 0009-0014, 0057-0061, 0064-0066, 0073, 0078-0081 and Figures 5A-11B);
a measuring resistor (thermistor) (1A) soldered (solder layer) (54) onto the printed circuit board (flexible board) (5A) (see paragraphs 0061, 0073, 0082 and Figures 5A-11B); 
and a cover plate (cover layer) (53) fastened onto the printed circuit board (circuit board) (5A), the cover plate (cover layer) (5A) having a recess (opening) (H) in which the measuring resistor (thermistor) (1A) sits (see Abstract, paragraphs 0011-0012, 0060-0061, 0081-0082 and Figures 5A-5B, 6-7, 9-11B).
Regarding claim 2, Tsubaki further teaches the printed circuit board (flexible board) (5A) being a plastic film (polyimide) having metallic conductor tracks (wiring conductor layer) (52) (see paragraphs 0057-0059 and 0080 and Figures 5A-5B, 11A-11B).
Regarding claim 3, Tsubaki further teaches the printed circuit board (flexible board) (5A) being made of polyimide (polyimide) and has metallic conductor tracks (wiring conductor layer) (52) (see paragraphs 0057-0059 and 0080 and Figures 5A-5B, 11A-11B).
Regarding claim 4, Tsubaki further teaches the cover plate (cover layer) (53) covers only one end section of the printed circuit board (flexible board) (5A) (see Figures 5B and 8).
Regarding claim 5, Tsubaki further teaches the printed circuit board (flexible board) (5A) being reinforced at one end section by a plastic plate (base layer) (51) on its underside facing away from the cover plate (cover layer) (53) (see paragraph 0057-0059, 0062, 0064-0066 and 0078-0080 and Figures 5A-5B, 6-7, 9-11B).
Regarding claim 6, Tsubaki further teaches the printed circuit board (flexible board) (5A) forms a flat cable connector (external connection terminal) (55) (see paragraph 0071 and Figures 5B and 8).
Regarding claim 7,  The temperature sensor according to claim 6, the printed circuit board (flexible board) (5A) being reinforced at an end section which forms the flat cable connector (external connection terminal) (55) by a plastic plate (base layer) (51) attached to its underside (see paragraphs 0058-0060 and 0071 and Figures 5A-5B and 8).
Regarding claim 8, Tsubaki further teaches the temperature sensor being configured between its two end sections as a flat cable (ribbon-shaped form) (see paragraph 0071 and Figures 5B and 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki in view of De la Prieta et al. (EP 11980033) (hereinafter De la Prieta).
Regarding claim 9, Tsubaki teaches all the limitations of claim 1.
However, Tsubaki does not explicitly teach the printed circuit board being reinforced in the region of the end section which forms the flat cable connector by a second cover plate.
De la Prieta teaches a printed circuit board (flexible printed circuit board) being reinforced in the region of the end section which forms the flat cable connector (flat cable connector) by a second cover plate (metal reinforcement plate (5) and locking body (10)) (see paragraphs 0001, 0031 and 0034-0036 and Figures 1-2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to reinforce the printed circuit board as taught by Tsubaki in the region of the end section which forms the flat cable connector by a second cover plate as taught by De la Prieta. One would be motivated to make this combination in order to prevent damage and breakage of the printed circuit board as known in the art. 
Regarding claim 10, the prior combination teaches all the limitations of claim 9.
However, Tsubaki as modified by De la Prieta does not explicitly teach the second cover plate having a grip hole.
De la Prieta teaches the second cover plate (metal reinforcement plate (5) and locking body (10)) having a grip hole (engagement hole) (016) (see paragraphs 0001, 0031 and 0034-0036 and Figures 1-2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the second cover plate as taught by the prior combination with a grip hole One would be motivated to make this combination in order to hold the second cover plate in place.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki in view of Endo et al. (DE19934109) (Endo).
Regarding claim 11, Tsubaki teaches a temperature sensor, comprising:
a printed circuit board (flexible board) (5A) (see Abstract and paragraphs 0009-0014, 0057-0061, 0064-0066, 0073, 0078-0081 and Figures 5A-11B) comprising a plastic film (polyimide) carrying conductor tracks (wiring conductor layer) (52) (see paragraphs 0057-0059 and 0080 and Figures 5A-5B, 11A-11B),
an intermediate section of the printed circuit board (flexible board) (5A) forming a flat cable (ribbon-shaped form) (see paragraph 0071 and Figures 5B and 8);
a first end section of the printed circuit board having a cover plate (cover layer) (53) fastened to an upper face of the printed circuit board (flexible board) (5A), said cover plate (cover layer) (53) having a recess (opening) (H) in which the measuring resistor (thermistor) (1A) arranged (see Abstract, paragraphs 0011-0012, 0060-0061, 0081-0082 and Figures 5A-5B, 6-7, 9-11B); and wherein a second end section of the printed circuit board has a plastic plate (base layer) (51) attached to a lower face of the printed circuit board (flexible board) (5A), said second end configured as a flat cable connector (external connection terminal) (55) (see paragraphs 0058-0060 and 0071 and Figures 5A-5B and 8).
However, Tsubaki does not explicitly teach the printed circuit board being stiffened by the cover plate fastened to an upper face of the printed circuit board and the second end section of the printed circuit board being stiffened by the plastic plate attached to a lower face of the printed circuit board. 
Endo teaches the printed circuit board (sensor film) (20) being stiffened by the cover plate (stabilizing foil) (19) fastened to an upper face of the printed circuit board (sensor film) (20) and the second end section of the printed circuit board (sensor film) (20) being stiffened by the plastic plate (cover film) (21) attached to a lower face of the printed circuit board (sensor film) (20) (see page 5, lines 3-19 and Figure 4).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor as taught by Tsubaki with the printed circuit board being stiffened by the cover plate fastened to an upper face of the printed circuit board and the second end section of the printed circuit board being stiffened by the plastic plate attached to a lower face of the printed circuit board as taught by Endo.  One would be motivated to make this combination in order to provide mechanical strength to the temperature sensor to prevent damage and breakage of the printed circuit board as known in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/
Examiner, Art Unit 2855      


/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855